***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. KEITH BELCHER
                 (SC 20531)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                      Kahn, Ecker and Keller, Js.*

                                   Syllabus

The defendant appealed from the trial court’s denial of his motion to correct
   an illegal sentence. The defendant’s lengthy prison sentence had been
   imposed in connection with his conviction of kidnapping in the first
   degree, sexual assault in the first degree, robbery in the first degree,
   burglary in the first degree, and attempt to commit sexual assault in
   the first degree. In his motion to correct, the defendant claimed, inter
   alia, that his sentence was imposed in an illegal manner insofar as
   the sentencing court relied on materially false information, namely, a
   baseless and subsequently discredited theory alleging the rise of teenage
   superpredators who would terrorize society. The defendant specifically
   claimed that the sentencing court improperly imposed his sentence on
   the basis of its characterization of the defendant as a ‘‘charter member’’
   of that group of superpredators. The trial court rejected the defendant’s
   claim, concluding, inter alia, that the evidence supported the determina-
   tion that the defendant fit the definition of a ‘‘superpredator,’’ regardless
   of the validity of that theory, and that the sentencing court’s remarks
   about the superpredator theory were not central to its sentencing deci-
   sion. On appeal from the trial court’s denial of the defendant’s motion,
   the defendant claimed that the trial court had abused its discretion
   in concluding that the sentencing court did not substantially rely on
   materially false information in sentencing him. Held that the trial court
   abused its discretion in denying the defendant’s motion to correct an
   illegal sentence because the superpredator theory constituted materially
   false and unreliable evidence on which the sentencing court substantially
   relied in imposing the defendant’s sentence: this court reviewed social
   science research and government reports and concluded that the super-
   predator theory was baseless when it originally was espoused by a
   university professor in the mid-1990s and has since been thoroughly
   debunked and universally rejected as a myth; moreover, this court deter-
   mined that, in the context of the sentencing of the defendant, a Black
   teenager, the sentencing court’s invocation of the baseless superpredator
   theory was especially detrimental to the integrity of the sentencing
   procedure, as the sentencing court relied on materially false, racial
   stereotypes that perpetuate systemic racial inequities, which historically
   have pervaded the criminal justice system, and as the sentencing court
   treated the characteristics of youth, namely, impulsivity, submission to
   peer pressure, and deficient judgment, as an aggravating, rather than a
   mitigating, factor, in violation of the precedent of this court and the
   United States Supreme Court; furthermore, the sentencing court substan-
   tially relied on the materially false superpredator theory when it sen-
   tenced the defendant, as that court gave explicit attention to the theory
   when it expressly referenced the defendant’s supposed status as a char-
   ter member of the superpredator group prior to imposing the defendant’s
   sentence, and the court’s discussion of the superpredator theory through-
   out its brief sentencing remarks demonstrated that the sentencing court’s
   view of the defendant was shaped by the theory that there was a group
   of youths, including the defendant, who were destined to live an irre-
   deemable life of violence; accordingly, the trial court’s decision to deny
   the defendant’s motion to correct an illegal sentence was reversed, and
   the case was remanded with direction to grant the defendant’s motion
   and for resentencing.
     Argued January 11, 2021—officially released January 21, 2022**

                             Procedural History

  Substitute information charging the defendant with
two counts each of the crimes of kidnapping in the first
degree and sexual assault in the first degree, and with
one count each of the crimes of robbery in the first
degree, burglary in the first degree, and attempt to com-
mit sexual assault in the first degree, brought to the
Superior Court in the judicial district of Fairfield and
tried to the jury before Hartmere, J.; verdict and judg-
ment of guilty, from which the defendant appealed;
thereafter, the Appellate Court, Foti, Schaller and Daly,
Js., affirmed the trial court’s judgment; subsequently,
the court, Devlin, J., dismissed in part and denied in
part the defendant’s motion to correct an illegal sen-
tence, and the defendant appealed. Reversed; further
proceedings.
  Michael W. Brown, with whom, on the brief, was
Alexandra Harrington, deputy assistant public
defender, for the appellant (defendant).
  Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Joseph T. Corradino,
state’s attorney, and Emily Dewey Trudeau, assistant
state’s attorney, for the appellee (state).
                          Opinion

   MULLINS, J. The defendant, Keith Belcher, a juvenile
offender, appeals from the trial court’s denial of his
motion to correct an illegal sentence.1 After his convic-
tion, the defendant received a total effective sentence
of sixty years of incarceration. He claims, inter alia,
that the trial court improperly denied his motion to
correct on the basis of the court’s conclusion that the
sentencing court did not impose the sentence in an
illegal manner by relying on materially false informa-
tion.2
  Our review of the record reveals that the defendant
established that the sentencing court substantially
relied on materially false information in imposing his
sentence, specifically, on the court’s view that the
defendant was a ‘‘charter member’’ of a mythical group
of teenage ‘‘superpredators.’’ Therefore, we conclude
that the trial court abused its discretion in denying the
defendant’s motion to correct. Accordingly, we reverse
the judgment of the trial court, and the case is remanded
with direction to grant the defendant’s motion and for
resentencing.3
   The following facts and procedural history are rele-
vant to this appeal. ‘‘The defendant was fourteen years
of age when, on December 24, 1993, he and a companion
approached the victim in front of her apartment in
Bridgeport. The victim was unloading groceries from
her car when the defendant approached her from
behind, pulled out a gun and demanded that she give
him her purse. When she informed the defendant that
the purse was upstairs, he dragged her up to the apart-
ment to retrieve it, all the time holding the gun on her.’’
State v. Belcher, 51 Conn. App. 117, 119, 721 A.2d 899
(1998). While in the apartment, the defendant sexually
assaulted the victim twice, attempted to do so a third
time, and pistol-whipped her. See id., 120.
   Soon thereafter, based on the victim’s identification
of him from police photographs, the police arrested the
defendant. Id. Proceedings against him were initiated
in the docket for juvenile matters of the Superior Court.
See id. Following a hearing, the court granted the state’s
motion to transfer the defendant’s case to the regular
criminal docket of the Superior Court. Id., 120–21. The
state charged the defendant with two counts each of
kidnapping in the first degree in violation of General
Statutes § 53a-92 (a) (2) (B) and sexual assault in the
first degree in violation of General Statutes § 53a-70 (a)
(1), and with one count each of attempt to commit
sexual assault in the first degree in violation of General
Statutes § 53a-49 (a) (2) and § 53a-70 (a) (1), robbery
in the first degree in violation of General Statutes § 53a-
134 (a) (2), and burglary in the first degree in violation
of General Statutes (Rev. to 1993) § 53a-101 (a) (1). See
id., 118–19, 121. The defendant was convicted on all
seven counts. Id., 121. The sentencing court imposed a
total effective sentence of sixty years of incarceration.4
  In the decades following the defendant’s sentencing,
juvenile sentencing law has undergone significant devel-
opments. These changes had their genesis in the decision
of the United States Supreme Court in Roper v. Sim-
mons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1
(2005). In Roper, the court held that the execution of
persons for crimes committed when they were children
(under eighteen years of age) constitutes disproportion-
ate punishment in violation of the eighth amendment to
the federal constitution. Id., 564, 568, 575, 578. Children,
the court explained, are different from adults for pur-
poses of culpability and punishment, as certain charac-
teristics of youth are, by their nature, mitigating. See id.,
569–70. Children’s ‘‘ ‘lack of maturity,’ ’’ ‘‘ ‘underdevel-
oped sense of responsibility,’ ’’ vulnerability to peer pres-
sure and other outside influences, as well as the transient
nature of their personality traits, led the court to con-
clude that ‘‘juvenile offenders cannot with reliability be
classified among the worst offenders.’’ Id.
   Following Roper, decisions by this court and the
United States Supreme Court have relied on these miti-
gating characteristics of youth to further define the con-
stitutional limits of juvenile sentencing law. We recently
summarized those limitations. ‘‘Under the federal consti-
tution’s prohibition on cruel and unusual punishments,
a juvenile offender cannot serve a sentence of imprison-
ment for life, or its functional equivalent, without the
possibility of parole, unless his age and the hallmarks of
adolescence have been considered as mitigating factors.
Miller v. Alabama, 567 U.S. 460, 476–77, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012); Casiano v. Commissioner of
Correction, 317 Conn. 52, 60–61, 115 A.3d 1031 (2015),
cert. denied sub nom. Semple v. Casiano, 577 U.S. 1202,
136 S. Ct. 1364, 194 L. Ed. 2d 376 (2016); State v. Riley,
315 Conn. 637, 641, 110 A.3d 1205 (2015), cert. denied,
577 U.S. 1202, 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016).’’
State v. Williams-Bey, 333 Conn. 468, 470, 215 A.3d 711
(2019). Thus, ‘‘[t]o comport with federal constitutional
requirements, the legislature passed No. 15-84 of the
2015 Public Acts (P.A. 15-84) . . . [which] retroactively
provided parole eligibility to juvenile offenders sen-
tenced to more than ten years in prison.’’ (Footnote
omitted.) State v. McCleese, 333 Conn. 378, 383, 215 A.3d
1154 (2019). In addition, ‘‘[§] 2 of P.A. 15-84 . . . requires
a court to consider the Miller factors [which are the
aforementioned hallmarks of youth] when imposing cer-
tain sentences [on] juvenile offenders.’’ Id., 400.
  Relying on those changes to juvenile sentencing law,
the defendant filed a motion to correct an illegal sen-
tence, claiming that (1) the sentencing court failed to
consider his youth, as required by Miller and its progeny,
including the decision of this court in State v. Riley,
supra, 315 Conn. 641 (sentencing court must consider
age related evidence in mitigation when deciding whether
to irrevocably sentence juvenile offender to term of life
imprisonment, or equivalent, without parole), (2) his
sentence was disproportionate in violation of the eighth
amendment to the United States constitution, (3) his
sentence was disproportionate in violation of article
first, §§ 8 and 9, of the Connecticut constitution, and
(4) his sentence was imposed in an illegal manner
because the sentencing court relied on materially false
information, namely, a baseless and subsequently dis-
credited theory alleging the rise of teenage superpreda-
tors who would terrorize society.
   After hearing argument on the motion, the trial court
initially concluded that the defendant was entitled to
a new sentencing hearing pursuant to Riley. The court
grounded its decision on its finding that the sentencing
court had failed to give ‘‘mitigating effect to the defen-
dant’s young age and its hallmarks.’’ Because the trial
court’s conclusion as to the defendant’s Miller claim
was dispositive, the court did not address the defen-
dant’s remaining three claims. Thereafter, the trial court
stayed its order, pending the resolution of the appeals
in State v. Boyd, 323 Conn. 816, 151 A.3d 355 (2016),
and State v. Delgado, 323 Conn. 801, 151 A.3d 345 (2016).
Boyd and Delgado addressed whether the parole eligi-
bility retroactively conferred by P.A. 15-84 remedied a
violation of the defendants’ federal constitutional rights,
as explicated in Miller. See State v. Boyd, supra, 820;
State v. Delgado, supra, 802–804. Answering that ques-
tion in the affirmative, we held that the trial court prop-
erly dismissed those defendants’ motions to correct an
illegal sentence for lack of subject matter jurisdiction.
State v. Boyd, supra, 820–21; State v. Delgado, supra,
810–11, 816. Relying on those decisions, the trial court
vacated its order granting the defendant a new sentenc-
ing hearing and dismissed, for lack of subject matter
jurisdiction, the defendant’s claim that the sentencing
court had failed to give mitigating effect to the defen-
dant’s youth in violation of Miller and Riley.5 The trial
court also rejected the defendant’s remaining three
claims.6
   The defendant appealed from the trial court’s ruling
to the Appellate Court. That court stayed the appeal,
pending this court’s disposition of State v. McCleese,
supra, 333 Conn. 378, and State v. Williams-Bey, supra,
333 Conn. 468.7 Following the official release of McCleese
and Williams-Bey on August 23, 2019, and the decision
of the Appellate Court lifting the stay, this appeal was
transferred to this court pursuant to General Statutes
§ 51-199 (c) and Practice Book § 65-1.
   Relevant to the resolution of this appeal, the defen-
dant claims that the trial court abused its discretion in
concluding that the sentencing court did not substan-
tially rely on materially false information, in violation
of his right to due process, in sentencing him to a total
effective sentence of sixty years of incarceration. Spe-
cifically, the defendant claims that his sentence was
imposed in an illegal manner because the sentencing
court relied on the erroneous and subsequently discred-
ited theory of teenage superpredators in making its
sentencing decision. We agree with the defendant and,
accordingly, reverse the trial court’s ruling.
   The following additional facts and procedural history
are relevant to this claim. Prior to the defendant’s sen-
tencing hearing on January 24, 1997, the sentencing
court had reviewed the presentence investigation report
(PSI), which the court stated was thorough and included
school records and psychological reports.8 The court
heard argument from the prosecutor and defense coun-
sel. In his remarks, the prosecutor emphasized the
trauma suffered by the victim, who testified at trial
that she would never be the same. The prosecutor also
highlighted the defendant’s ‘‘extensive juvenile record.’’
In fact, when the defendant committed his crimes, he
was on a holiday furlough from Long Lane School,
which was a facility for delinquent children. School
officials indicated that the defendant showed no remorse
for his prior actions. The prosecutor referred the sen-
tencing court to the PSI, arguing that the information
therein supported a ‘‘substantial sentence . . . .’’
  Defense counsel argued in mitigation that the defen-
dant was only fourteen years old when he committed
his crimes, that he came from a ‘‘troubled background,’’
and that this was his first conviction as an adult. Counsel
acknowledged the defendant’s juvenile history but
pointed out that, with the exception of one conviction
for assault in the second degree, that history involved
nonviolent offenses.
   The defendant’s claim that his sentence was imposed
in an illegal manner arises from the sentencing court’s
brief remarks prior to imposing the sentence. The court
began by stating that, in arriving at the defendant’s
sentence, it relied on the PSI and the evidence presented
at trial. Of particular import, the court explained, was
the victim’s testimony, which the court found ‘‘most
compelling . . . .’’ On the basis of the evidence, the
court said: ‘‘To say that the conduct here was extremely
serious and egregious is simply to understate the facts
of what happened. The conduct here was just so inhu-
mane as to be considered subhuman. This is despite
the fact that, as disclosed in the [PSI], [the defendant’s]
. . . testing shows average intelligence. He could have
chosen another lifestyle, even at his very young age,
but deliberately chose not to. Professor John [J. DiIu-
lio, Jr.], of Princeton University has coined the term
‘superpredator,’ which refers to a group of radically
impulsive, brutally remorseless youngsters who
assault, rape, rob and burglarize. Mr. Belcher, you are
a charter member of that group. You have no fears,
from your conduct, of the pains of imprisonment; nor
do you suffer from the pangs of conscience. I agree
with the [prosecutor], the probation officer, and the
victim, who, incidentally, still suffers physically and
psychologically from your conduct, who all ask for sub-
stantial incarceration to ensure the safety of the com-
munity.’’ (Emphasis added.)
    In rejecting the defendant’s claim that the sentencing
court’s remarks demonstrated that it had substantially
relied on materially false information in sentencing him,
the trial court reasoned that the superpredator theory
did not constitute ‘‘information.’’ Specifically, the trial
court observed that the term ‘‘superpredator’’ is descrip-
tive, rather than factual. Additionally, the trial court
noted that, although the superpredator theory has since
been discredited, at the time of sentencing, the sentenc-
ing court had a reasonable basis to rely on the theory.
The trial court finally observed both that the evidence
supported the conclusion that the defendant fit the defi-
nition of a ‘‘superpredator,’’ regardless of the truth of
the theory, and that the sentencing court’s remarks
about the superpredator theory were not central to the
sentencing decision. The trial court went on to say that
‘‘[t]he superpredator reference was just a gloss. This
court has no doubt that, had Professor DiIulio repudi-
ated his theory before sentencing, [the sentencing
court] would have imposed the same sentence.’’
   We begin by setting forth the legal principles that
govern our review of the trial court’s denial of the defen-
dant’s motion to correct a sentence imposed in an illegal
manner. ‘‘[A] claim that the trial court improperly
denied a defendant’s motion to correct an illegal sen-
tence is [typically] reviewed pursuant to the abuse of
discretion standard . . . .’’ (Citations omitted; internal
quotation marks omitted.) State v. Bischoff, 337 Conn.
739, 745, 258 A.3d 14 (2021). We have explained, in
pertinent part, that ‘‘[s]entences imposed in an illegal
manner have been defined as being within the relevant
statutory limits but . . . imposed in a way [that] vio-
lates [a] defendant’s right . . . to be sentenced by a
judge relying on accurate information or considerations
solely in the record . . . .’’ (Internal quotation marks
omitted.) State v. Parker, 295 Conn. 825, 839, 992 A.2d
1103 (2010). We have emphasized that the protection
against sentencing in an illegal manner ‘‘reflects the
fundamental proposition that [t]he defendant has a
legitimate interest in the character of the procedure
[that] leads to the imposition of sentence even if he
may have no right to object to a particular result of the
sentencing process.’’ (Internal quotation marks omit-
ted.) Id.
  We also have acknowledged that ‘‘[a] sentencing
judge has very broad discretion in imposing any sen-
tence within the statutory limits and in exercising that
discretion he may and should consider matters that
would not be admissible at trial. . . . Consistent with
due process the trial court may consider responsible
unsworn or out-of-court information relative to the cir-
cumstances of the crime and to the convicted person’s
life and circumstance. . . . It is a fundamental sentenc-
ing principle that a sentencing judge may appropriately
conduct an inquiry broad in scope, and largely unlimited
either as to the kind of information he may consider
or the source from which it may come. . . . Finally,
although a trial court’s discretion is not completely
unfettered, and information may be considered as a
basis for a sentence only if it has some minimal indicium
of reliability . . . [a]s long as the sentencing judge has
a reasonable, persuasive basis for relying on the infor-
mation which he uses to fashion his ultimate sentence,
an appellate court should not interfere with his discre-
tion.’’ (Citations omitted; internal quotation marks omit-
ted.) State v. Bletsch, 281 Conn. 5, 20–21, 912 A.2d
992 (2007).
   To prevail on a claim that the sentencing court vio-
lated his due process rights by relying on materially
false information, a defendant cannot merely allege that
the information relied on by the court contained factual
inaccuracies or inappropriate information. ‘‘[T]he mere
reference to information outside of the record does not
require a sentence to be set aside unless the defendant
shows: (1) that the information was materially false or
unreliable; and (2) that the trial court substantially
relied on the information in determining the sentence.’’
State v. Collette, 199 Conn. 308, 321, 507 A.2d 99 (1986).
‘‘A sentencing court demonstrates [substantial] reliance
on misinformation when the court gives explicit atten-
tion to it, [bases] its sentence at least in part on it, or
gives specific consideration to the information before
imposing sentence.’’ (Internal quotation marks omit-
ted.) State v. Parker, supra, 295 Conn. 843 n.12.
   We consider each of these factors in turn. First, a
review of the superpredator theory and its history dem-
onstrates that the theory constituted materially false
and unreliable information. In the mid-1990s, Professor
DiIulio of Princeton University coined the term ‘‘super-
predator.’’ J. DiIulio, ‘‘The Coming of the Super-Preda-
tors,’’ The Weekly Standard, November 27, 1995, avail-
able at https://www.washingtonexaminer.com/weekly-
standard/the-coming-of-the-super-predators (last vis-
ited January 20, 2022). DiIulio, whose work the sentenc-
ing court referenced specifically, warned that ‘‘the
demographic bulge of the next [ten] years will unleash
an army of young male predatory street criminals who
will make even the leaders of the Bloods and Crips
. . . look tame by comparison.’’ Id. DiIulio predicted
that this coming wave of superpredators would include
‘‘elementary school youngsters who pack guns instead
of lunches’’ and ‘‘have absolutely no respect for human
life . . . .’’ Id. He further warned: ‘‘On the horizon . . .
are tens of thousands of severely morally impoverished
juvenile super-predators. They are perfectly capable of
committing the most heinous acts of physical violence
for the most trivial reasons (for example, a perception
of slight disrespect or the accident of being in their
path). They fear neither the stigma of arrest nor the
pain of imprisonment. They live by the meanest code
of the meanest streets, a code that reinforces rather
than restrains their violent, hair-trigger mentality. In
prison or out, the things that super-predators get by
their criminal behavior—sex, drugs, money—are their
own immediate rewards. Nothing else matters to them.
So for as long as their youthful energies hold out, they
will do what comes ‘naturally’: murder, rape, rob,
assault, burglarize, deal deadly drugs, and get high.’’ Id.
   These dire predictions centered disproportionately
on the demonization of Black male teens. DiIulio
warned readers that, although ‘‘the trouble will be great-
est in [Black, inner city] neighborhoods,’’ those in other
areas should expect a ‘‘spill over’’ of morally impover-
ished, ‘‘crime-prone young males.’’ Id. A few months
later, in an article about race, crime and law enforce-
ment, DiIulio wrote: ‘‘[N]ot only is the number of young
[B]lack criminals likely to surge, but also the [B]lack
crime rate, both black-on-black and black-on-white, is
increasing, so that as many as [one] half of these juvenile
super-predators could be young [B]lack males.’’ J. DiIu-
lio, ‘‘My Black Crime Problem, and Ours,’’ City Journal,
Spring, 1996, available at https://www.city-journal.org/
html/my-black-crime-problem-and-ours-11773.html
(last visited January 20, 2022).
   Extensive research data and empirical analysis
quickly demonstrated that the superpredator theory
was baseless. In fact, contrary to DiIulio’s assertion,
even at the time that he coined the term in the mid-
1990s, juvenile offense rates already had dropped signif-
icantly from their peak across demographic groups. The
falsity of DiIulio’s claim was demonstrated in a 2000
bulletin of the United States Department of Justice,
which provided a data-driven assessment of juvenile
crime patterns through the 1990s. See Office of Juvenile
Justice and Delinquency Prevention, U.S. Dept. of Jus-
tice, Challenging the Myths, 1999 National Report
Series: Juvenile Justice Bulletin (February, 2000), avail-
able at https://www.ojp.gov/pdffiles1/ojjdp/178993.pdf
(last visited January 20, 2022), adopted from H. Snyder
& M. Sickmund, National Center for Juvenile Justice,
Juvenile Offenders and Victims: 1999 National Report
(September, 1999), available at https://www.ncjrs.gov/
html/ojjdp/nationalreport99/toc.html (last visited Janu-
ary 20, 2022). The bulletin revealed that, although seri-
ous juvenile offense rates did peak in the late 1980s
into the early 1990s, ‘‘by 1995, the rate had returned to
its traditional level.’’ Id., p. 2. The bulletin concluded
that, therefore, ‘‘[r]ather than providing evidence for
development of a juvenile superpredator, the . . . data
indicate that, despite a temporary increase, the rate of
serious juvenile offending as of the mid-[1990s] was
comparable to that of a generation ago.’’ Id.
   In 2001, the United States Office of the Surgeon General
labeled the superpredator theory a myth. See U.S. Dept.
of Health & Human Services, Youth Violence: A Report
of the Surgeon General (2001) c. 1, p. 5, available at https://
 www.ncbi.nlm.nih.gov/books/NBK44297/?report=reader
(last visited January 20, 2022) (‘‘There is no evidence
that young people involved in violence during the peak
years of the early 1990s were more frequent or more
vicious offenders than youths in earlier years. . . .
There is no scientific evidence to document the claim of
increased seriousness or callousness . . . .’’ (Citation
omitted.));9 see also, e.g., F. Zimring, American Youth
Violence (1998) pp. 61–63 (critiquing use of temporal
spike in youth violence to predict future trends); F.
Zimring, ‘‘The Youth Violence Epidemic: Myth or Real-
ity?,’’ 33 Wake Forest L. Rev. 727, 728 (1998) (challeng-
ing predictions of ‘‘ ‘coming storm’ ’’ of juvenile super-
predators as distortion of statistics and ‘‘fundamentally
unscientific’’ guesswork). We conclude that the super-
predator theory was baseless when it originally was
espoused and has since been thoroughly debunked and
universally rejected as a myth, and it therefore consti-
tuted false and unreliable information that a sentencing
court ought not consider in crafting a sentence for a
juvenile offender.
   In the context of the sentencing of the defendant, a
Black teenager, the court’s reliance on the materially
false superpredator myth is especially detrimental to
the integrity of the sentencing procedure for two rea-
sons. First, reliance on that myth invoked racial stereo-
types, thus calling into question whether the defendant
would have received as lengthy a sentence were he
not Black. Second, the use of the superpredator myth
supported treating the characteristics of youth as an
aggravating, rather than a mitigating, factor. To fully
appreciate how the use of this term was not simply a
gloss but, rather, an inappropriate sentencing consider-
ation, some historical and sociological context is
needed.10
   The superpredator theory tapped into and amplified
racial stereotypes that date back to the founding of our
nation. Specifically relevant to the present case, the
dehumanization of Black children pervades this coun-
try’s history. In 1776, when Thomas Jefferson, a slave
owner, declared ‘‘all men are created equal,’’ in many
of the colonies, Black adults and children were property
and ‘‘were not legally considered human . . . .’’ (Internal
quotation marks omitted.) J. Bell, W. Haywood Burns
Institute for Youth Justice Fairness & Equity, Repairing
the Breach: A Brief History of Youth of Color in the Justice
System (2015) p. 1, available at https://burnsinstitute.org/
 wp-content/uploads/2020/09/Repairing-the-Breach-BI_
compressed.pdf (last visited January 20, 2022).
  As one legal scholar has observed, throughout the
history of our country, our policies have reflected that
only some children—white ones—have deserved soci-
etal protection. See K. Nunn, ‘‘The Child as Other: Race
and Differential Treatment in the Juvenile Justice Sys-
tem,’’ 51 DePaul L. Rev. 679, 679–82 (2002). Professor
Kenneth B. Nunn explained that the mid-nineteenth cen-
tury saw the birth of the concept of ‘‘adolescence,’’
resulting in a shift from the understanding of children
over the age of ten as a labor resource for families to
a class of persons deserving of societal protection. Id.,
679–80. A particular part of this shift arose from con-
cerns regarding a rise in childhood poverty and a per-
ception of increasing crime among children. See, e.g.,
T. Birckhead, ‘‘The Racialization of Juvenile Justice and
the Role of the Defense Attorney,’’ 58 B.C. L. Rev. 379,
395–96 (2017). Those concerns prompted social reforms,
grounded in the doctrine of parens patriae,11 aimed at
directing ‘‘ ‘wayward youth’ ’’ to reform schools rather
than incarcerating them with adult prisoners. Id., 396–
97. Notably, the protections and progressive social inno-
vations afforded by these reforms were not provided
to Black children, who were considered ‘‘ ‘unsalvage-
able and undeserving’ ’’ of the ‘‘citizen-building ideals’’
that had prompted the changes. Id., 398; see, e.g., G.
Ward, The Black Child-Savers: Racial Democracy and
Juvenile Justice (2012) pp. 52–62 (discussing role of
race in differential treatment of white and Black juve-
niles during antebellum period); see also, e.g., id., 52
(noting that, during antebellum period, ‘‘[e]arly . . .
reformatories were typically first open exclusively to
whites’’). As a result, by 1850, rather than being sent
to reform schools, ‘‘a disproportionate number of Black
youths were jailed in cities with majority white popula-
tions.’’12 T. Birckhead, supra, 398.
   At the time that adolescence was being recognized
as a distinct developmental stage for white children,
many Black children remained enslaved and were
viewed as subhuman. See, e.g., K. Nunn, supra, 51
DePaul L. Rev. 680. In contrast to white children in
their teens, Black children could be separated from
their parents, bought and sold like chattel. See, e.g., id.;
see also, e.g., J. Bell, supra, p. 6. The nascent concept
of adolescence, therefore, did not apply to them. See,
e.g., K. Nunn, supra, 680. The historical fiction that
Black adolescents are not actually ‘‘children,’’ meriting
societal protection, stems from the dehumanization of
Black Americans and is one of the roots of the disparate
treatment of Black teens by the justice system. See,
e.g., P. Goff et al., ‘‘The Essence of Innocence: Conse-
quences of Dehumanizing Black Children,’’ 106 J. Per-
sonality & Soc. Psych. 526, 526–29, 539–41 (2014) (docu-
menting connection between dehumanization of Black
male children, perception that they are older and less
innocent than white peers, and disparate treatment of
Black male children in juvenile justice system); see
also footnote 14 of this opinion (illustrating disparate
treatment).
   Against this backdrop, the superpredator myth
employed a particular tool of dehumanization—por-
traying Black people as animals. See, e.g., P. Goff et
al., supra, 106 J. Personality & Soc. Psych. 528 (docu-
menting historical dehumanizing association of Black
people, including first Black president of United States,
with nonhuman primates). A ‘‘predator’’ is defined as
‘‘one that preys, destroys, or devours,’’ or ‘‘an animal
that depends on predation for its food . . . .’’ Webster’s
Third New International Dictionary (2002) p. 1785. The
superpredator metaphor invoked images of packs of
teens prowling the streets. The news coverage in the
mid-1990s, which depicted ‘‘young Black males, show-
ing them [handcuffed] and shackled, held down by [the]
police, or led into courtrooms wearing orange jumpsu-
its’’; T. Birckhead, supra, 58 B.C. L. Rev. 410; left little
doubt that the ‘‘packs’’ were Black teens.
    The superpredator myth triggered and amplified the
fears inspired by these dehumanizing racial stereotypes,
thus perpetuating the systemic racial inequities that
historically have pervaded our criminal justice system.
Looming on the apocalyptic horizon were tens of thou-
sands of these fabricated, subhuman superpredators,
who would ‘‘do what comes ‘naturally’: murder, rape,
rob, assault, burglarize, deal deadly drugs, and get high.’’
J. DiIulio, ‘‘The Coming of the Super-Predators,’’ supra.
A threat on this scale called for a response. And the
response came in the form of a public panic and media
frenzy, prompting nearly every state in the country to
step up the sentencing and punishment of juveniles.
See, e.g., J. Short & C. Sharp, Disproportionate Minority
Contact in the Juvenile Justice System (2005) p. 7
(‘‘[b]etween 1992 and 1999, [forty-nine] states and the
District of Columbia passed laws making it easier for
juveniles to be tried as adults through statutory exclu-
sion, mandatory waiver, direct file by prosecutors, or
presumptive waiver legislation’’);13 see also, e.g., F.
Zimring, ‘‘The Power Politics of Juvenile Court Transfer:
A Mildly Revisionist History of the 1990s,’’ 71 La. L.
Rev. 1, 8 (2010); D. Bishop, ‘‘Juvenile Offenders in the
Adult Criminal Justice System,’’ 27 Crime & Just. 81
(2000). This shift in the law subjected ‘‘juvenile offend-
ers to sentencing regimes that were originally conceived
for adults . . . .’’ Miller v. Alabama (No. 10-9646),
United States Supreme Court Briefs, October Term,
2011, Amici Curiae Brief of Jeffrey Fagan et al., pp. 7–8.
And the consequences of the changes to juvenile justice
fell disproportionately on Black teens.14
  The second reason the superpredator myth consti-
tuted particularly harmful materially false information
for sentencing purposes is because it turns upside down
the constitutional mandate of Roper and its progeny.
By labeling a juvenile as a superpredator, the very char-
acteristics of youth that should serve as mitigating fac-
tors in sentencing—impulsivity, submission to peer
pressure, deficient judgment—are treated instead as
aggravating factors justifying harsher punishment. The
superpredator theory and the correspondingly harsh
punishment of juvenile offenders cannot be reconciled
with the recognition in Roper v. Simmons, supra, 543
U.S. 551, that the medical and social science research
demonstrates that ‘‘the signature qualities of youth are
transient; as individuals mature, the impetuousness and
recklessness that may dominate in younger years can
subside.’’ (Internal quotation marks omitted.) Id., 570;
see, e.g., Miller v. Alabama, supra, 567 U.S. 477 (requir-
ing that, in sentencing juveniles to life without possibil-
ity of parole, courts must consider in mitigation child’s
‘‘chronological age and its hallmark features—among
them, immaturity, impetuosity, and failure to appreciate
risks and consequences’’); State v. Riley, supra, 315
Conn. 659–60 (applying Miller to sentence of functional
equivalent of life imprisonment without possibility of
parole and holding that Miller applies to discretionary
sentencing schemes, as well as mandatory ones).
   In summary, by invoking the superpredator theory
to sentence the young, Black male defendant in the
present case, the sentencing court, perhaps even with-
out realizing it, relied on materially false, racial stereo-
types that perpetuate systemic inequities—demanding
harsher sentences—that date back to the founding of
our nation. In addition, contrary to Roper and its prog-
eny, in relying on the superpredator myth, the sentenc-
ing court counted the characteristics of youth as an
aggravating factor against the defendant. Although we
do not mean to suggest that the sentencing judge
intended to perpetuate a race based stereotype, we
cannot overlook the fact that the superpredator myth
is precisely the type of materially false information that
courts should not rely on in making sentencing deci-
sions. Whether used wittingly or unwittingly, reliance
on such a baseless, illegitimate theory calls into ques-
tion the legitimacy of the sentencing procedure and the
sentence.
   Having concluded that the superpredator doctrine
was materially false information, we next must deter-
mine whether the sentencing court substantially relied
on the materially false and unreliable superpredator
theory in arriving at the defendant’s sentence. In other
words, we review the record to determine whether the
sentencing court gave explicit attention to the super-
predator theory, whether that court based its sentence
at least in part on it, or whether that court gave specific
consideration to the theory before imposing sentence.
See State v. Parker, supra, 295 Conn. 843 n.12. Because
the test is framed in the disjunctive, any of the three
conditions would suffice. We conclude that the sentenc-
ing court did all three.
  We already have observed that the sentencing court’s
remarks were brief—the court’s comments occupied
less than one and one-half pages of the sentencing tran-
script. The court expressly referenced the defendant’s
supposed status as a ‘‘charter member’’ of the super-
predator group, and the court’s comments regarding
the superpredator theory comprised a substantial por-
tion of its brief remarks. Given that the court’s brief
remarks were heavily directed at and shaped by the
superpredator theory, it is evident that the court gave
explicit attention to the theory, gave specific consider-
ation to it and also based its sentence, in part, on the
fact that it considered the defendant a superpredator.
  Furthermore, the sentencing court’s discussion of the
superpredator theory throughout its brief remarks dem-
onstrates that the court’s view of the defendant was
shaped by this theory that there was a group of youths
who were destined to live an irredeemable life of vio-
lence and that the defendant was a ‘‘member’’ of that
group. The sentencing court described the superpreda-
tor group as ‘‘a group of radically impulsive, brutally
remorseless youngsters who assault, rape, rob and bur-
glarize.’’ Echoing DiIulio’s description of superpreda-
tors, the court stated to the defendant: ‘‘You have no
fears, from your conduct, of the pains of imprisonment;
nor do you suffer from the pangs of conscience.’’ The
court went further and called the defendant a ‘‘charter
member’’ of that fictitious group. This was more than
a mere gloss or broad statement. The court’s reliance
on the superpredator theory, and its view that it had
to protect society from a charter member of this
remorseless group, dominated its sentencing remarks.
The superpredator theory, and the court’s application of
that theory to the defendant, was central to the court’s
sentencing determination. It was the prism through
which the court viewed this defendant. The sentencing
court’s explicit attention to the superpredator theory
demonstrates that the court substantially relied on that
baseless and now debunked theory when sentencing
the defendant. See, e.g., State v. Parker, supra, 295
Conn. 843 n.12. Consequently, we conclude that reliance
on the false and pernicious superpredator theory in
the present case so infected the sentencing that the
sentence was imposed in an illegal manner.
   It is axiomatic ‘‘that [t]he defendant has a legitimate
interest in the character of the procedure which leads
to the imposition of sentence . . . .’’ (Internal quota-
tion marks omitted.) Id., 839. We conclude that, because
the superpredator theory constituted materially false,
and, therefore, unreliable, evidence on which the sen-
tencing court substantially relied, the trial court abused
its discretion in denying the defendant’s motion to cor-
rect an illegal sentence. The defendant’s sentence was
imposed in an illegal manner, in violation of his right
to due process.
  The trial court’s decision is reversed and the case
is remanded to that court with direction to grant the
defendant’s motion to correct an illegal sentence and
for resentencing.
   In this opinion the other justices concurred.
    * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices D’Auria, Mullins,
Kahn, Ecker and Keller. Thereafter, Justice McDonald was added to the
panel and has read the briefs and appendices, and listened to a recording
of the oral argument prior to participating in this decision.
    ** January 21, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
    1
      The defendant appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
    We note that the trial court dismissed in part the defendant’s motion to
correct. We are concerned only with the trial court’s denial of that motion;
see footnote 3 of this opinion; and our reversal of the trial court’s ruling
pertains to the denial rather than the dismissal in part of that motion.
    2
      The issue of whether a sentencing court has imposed a sentence in an
illegal manner by relying on materially false information frequently has arisen
when the court relied on factually inaccurate information in a presentence
investigation report in imposing a defendant’s sentence. See, e.g., State v.
Parker, 295 Conn. 825, 832, 992 A.2d 1103 (2010). Our decisions, however,
have used the phrases ‘‘inaccurate information,’’ ‘‘false information’’ and
‘‘misinformation’’ interchangeably for purposes of applying the standard.
See, e.g., State v. Ward, 341 Conn. 142, 156,          A.3d      (2021) (‘‘inaccurate
information’’); State v. Parker, supra, 832 (‘‘misinformation’’); id., 844 (‘‘inac-
curate information’’ and ‘‘materially false’’ information (internal quotation
marks omitted)); State v. Collette, 199 Conn. 308, 319, 507 A.2d 99 (1986)
(‘‘false information’’). We recognize that there is a distinction between the
inaccuracy of facts set forth in a report and the falsity of a theory. Both
share, however, the core defect that renders a sentence illegal—in each
instance, the sentencing court has relied on something that is not true. In
the present case, we believe that the phrase ‘‘false information’’ is the best
fit for the sentencing court’s reliance on a false theory.
    3
      The defendant also raises two other claims. First, he claims that the trial
court incorrectly denied his motion to correct an illegal sentence because
his sentence is disproportionate, in violation of the eighth amendment to
the United States constitution. Second, the defendant asserts that the trial
court incorrectly concluded that it lacked jurisdiction over his claim that,
in light of evolving standards of decency, his sentence was disproportionate,
in violation of article first, §§ 8 and 9, of the Connecticut constitution.
Because our resolution of the defendant’s claim that the sentencing court
relied on materially false information requires us to remand the case for
resentencing, resolution of these additional claims is not necessary to
this appeal.
    4
      The court sentenced the defendant, on the first count, for kidnapping
in the first degree, to twenty years, on the second count, for kidnapping in
the first degree, to twenty years, on the third count, for robbery in the first
degree, to ten years, on the fourth count, for sexual assault in the first
degree, to twenty years, on the fifth count, for sexual assault in the first
degree, to twenty years, on the sixth count, for attempt to commit sexual
assault in the first degree, to ten years, and, on the seventh count, for
burglary in the first degree, to ten years. The court further ordered counts
two, five and six to run concurrently to count one, and counts three, four
and seven to run consecutively to count one, for a total effective sentence
of sixty years of imprisonment.
    5
      We emphasize that our holding today is grounded solely on the sentencing
court’s imposition of the defendant’s sentence in an illegal manner by relying
on materially false information. That is, we do not ground our holding on
the sentencing court’s failure to give mitigating effect to the defendant’s
youth and its hallmark features. As we have explained, our decisions have
held that such a pre-Miller failure would not require resentencing. See State
v. Williams-Bey, supra, 333 Conn. 470; State v. Delgado, supra, 323 Conn. 804.
    6
      Specifically, the trial court held that, in light of the gravity of the underly-
ing offenses, the defendant’s sentence was not disproportionate, in violation
of the eighth amendment. The court concluded that it lacked jurisdiction
over the defendant’s claim that the passage of No. 15-183 of the 2015 Public
Acts—which bars, but for one narrow exception, the transfer of fourteen
year olds to the regular criminal docket—demonstrated that contemporary
standards of decency dictated that sentencing a fourteen year old to sixty
years of incarceration was disproportionate, in violation of article first, §§ 8
and 9, of the Connecticut constitution. Finally, the trial court rejected the
defendant’s claim that, by stating in its ruling that the defendant was a
‘‘charter member’’ of an alleged demographic group of teenage ‘‘superpreda-
tors,’’ the sentencing court relied on materially false information in sentenc-
ing him.
   7
     Both decisions held that the parole eligibility granted retroactively by
P.A. 15-84, § 1, remedies a Miller violation under the Connecticut constitu-
tion. See State v. Williams-Bey, supra, 333 Conn. 470, 472–73, 477; State v.
McCleese, supra, 333 Conn. 381, 383, 387.
   8
     The PSI revealed that the defendant had an extensive juvenile delin-
quency history, including an incident in which he shot his younger sister.
The PSI also revealed that the defendant had rejected ‘‘any efforts at rehabili-
tation’’ and had been diagnosed with ‘‘ ‘severe conduct disorder.’ ’’
   9
     By the late 1990s, after a steady decline in juvenile crime, DiIulio recanted
his theory and expressed regret that he had promulgated it. See, e.g., E.
Becker, ‘‘As Ex-Theorist on Young ‘Superpredators,’ Bush Aide Has Regrets,’’
N.Y. Times, February 9, 2001, p. A19 (‘‘DiIulio said, while praying at Mass
on Palm Sunday in 1996, that he had an ‘epiphany’ . . . . He tried, he said,
to put the brakes on the superpredator theory, which had all but taken on
a life of its own. ‘I couldn’t write fast enough to curb the reaction . . . .’ ’’).
He admitted, on more than one occasion, that his views had turned out to
be completely wrong. See, e.g., id. (‘‘DiIulio . . . conceded today that he
wished he had never become the [1990s] intellectual pillar for putting violent
juveniles in prison and condemning them as ‘superpredators’ ’’).
   Notably, in the landmark case of Miller v. Alabama, supra, 567 U.S. 460,
DiIulio signed on to an amici curiae brief filed in support of the petitioners,
which denounced the superpredator theory as a ‘‘myth’’ grounded on ‘‘base-
less’’ predictions. Miller v. Alabama (No. 10-9646), United States Supreme
Court Briefs, October Term, 2011, Amici Curiae Brief of Jeffrey Fagan et
al., p. 8. The United States Supreme Court ultimately sided with the juvenile
offenders, writing that a young person’s immaturity reduces his or her
accountability and that juveniles have an inability to assess consequences,
are often rash, and prone to risk-taking—mitigating factors that should be
considered at sentencing. See Miller v. Alabama, supra, 471, 476–77.
   10
      We do not intend to provide a comprehensive review of the relevant
historical background of the ideas underlying the superpredator myth.
Instead, we highlight some aspects of that background that are particularly
helpful to understanding why the superpredator theory constitutes materi-
ally false information for purposes of sentencing. For thorough discussions
of the historical underpinnings of the disparate treatment of Black children
in the juvenile justice system, see G. Ward, The Black Child-Savers: Racial
Democracy and Juvenile Justice (2012), and Our Children, Their Children
(D. Hawkins & K. Kempf-Leonard eds., 2005).
   11
      ‘‘Parens patriae’’ literally means ‘‘ ‘parent of the country’ ’’ and ‘‘refers
traditionally to role of state as sovereign and guardian of persons under
legal disability, such as juveniles . . . .’’ (Citation omitted.) Black’s Law
Dictionary (6th Ed. 1990) p. 1114.
   12
      We recognize that the protections afforded to adolescents in the juvenile
justice system have not followed a direct trajectory. That is, the recognition
of adolescence as a stage of human development has not guaranteed that
teenagers receive an ever increasing, or even stable, level of protection
under the law. Instead, it is widely acknowledged that juvenile justice has
swung in a pendulum between the goals of rehabilitation and punishment.
See, e.g., J. Radice, ‘‘The Juvenile Record Myth,’’ 106 Geo. L.J. 365, 378–83
(2018) (providing historical overview of shifts between rehabilitative and
punitive purposes of juvenile justice system); C. Loomis-Gustafson, ‘‘Adjusting
the Bright-Line Age of Accountability Within the Criminal Justice System:
Raising the Age of Majority to Age 21 Based on the Conclusions of Scientific
Studies Regarding Neurological Development and Culpability of Young-Adult
Offenders,’’ 55 Duq. L. Rev. 221, 225–27 (2017) (same). Through each swing
of the pendulum, however, Black children always have been seen as less
capable of rehabilitation than white children because of the pervasive view
of Black children as subhuman. See, e.g., K. Nunn, supra, 51 DePaul L.
Rev. 679–81.
   13
      Like many other states, in the mid-1990s, Connecticut revised its laws
to make it easier to try juveniles as adults. See, e.g., Public Acts 1995, No.
95-225, § 13 (revising juvenile transfer provision to allow automatic transfer
to regular criminal docket for child charged with commission of capital
felony, class A or B felony, or violation of General Statutes § 53a-54d; previ-
ous language required court to make written findings, after hearing, that
probable cause existed to believe child committed charged crime prior to
such transfer).
   14
      In 1999, the United States Department of Justice reported: ‘‘Overrepre-
sentation of [B]lack juveniles occurs at all stages of the juvenile justice
system. In 1996–97, while 26 [percent] of juveniles arrested were [B]lack,
they made up 45 [percent] of cases involving detention. Thirty-two percent
of adjudicated cases involved [B]lack youth, yet 40 [percent] of juveniles
in residential placement are [B]lack. Even recognizing the overrepresenta-
tion of [B]lack juveniles involved in violent crimes reported by victims (39
[percent]), they still accounted for a disproportionate share of juvenile
arrests for violent crime (44 [percent]) and confinement (45 [percent]).’’
Office of Juvenile Justice and Delinquency Prevention, U.S. Dept. of Justice,
Minorities in the Juvenile Justice System, 1999 National Report Series: Juve-
nile Justice Bulletin (December, 1999) p. 2, available at https://www.ojp.gov/
pdffiles1/ojjdp/179007.pdf (last visited January 20, 2022), adopted from H.
Snyder & M. Sickmund, supra.
   Particularly relevant to the present case were the racial disparities in the
sentencing stage. Specifically, in 1998, the Office of Juvenile Justice and
Delinquency Prevention reported that ‘‘[j]uvenile court judges [were] more
likely to place [Black] youth in residential placement facilities, and less
likely to place [Black] youth on probation in comparison to similarly situated
white youth. Although 32 [percent] of cases adjudicated delinquent involved
[Black youth], a larger proportion of those cases (36 [percent]) were ordered
into residential placement facilities than received probation (31 [percent]).
Overall, white youth were underrepresented among cases receiving residen-
tial placement and overrepresented among cases receiving probation. The
disparity between white and Black children [was] present across all offense
categories . . . .’’ (Footnotes omitted.) K. Nunn, supra, 51 DePaul L. Rev.
686.
   Connecticut reported similar disparities within the state’s juvenile justice
system during the relevant time period. See E. Hartstone & D. Richetelli,
An Assessment of Minority Overrepresentation in Connecticut’s Juvenile
Justice System (1995), available at https://www.ojp.gov/pdffiles1/Digitization
/155321NCJRS.pdf (last visited January 20, 2022). In order to comply with
the 1988 amendment to the Juvenile Justice and Delinquency Prevention
Act of 1974, Pub. L. No. 93-415, 88 Stat. 1109, the state of Connecticut
commissioned a study to evaluate overrepresentation of minority children
in secure facilities. Id., p. 1. The study evaluated data from 1990 to 1992.
See id., pp. 14, 20, 21. Although 1990 census data reflected that roughly 11
percent of Connecticut’s population of ten to sixteen year olds were Black,
Black youth accounted for approximately 28.6 percent of youths referred
to the court of juvenile matters for instant offenses, including felonies,
misdemeanors, violation or status charges, 46 percent of youths placed in
detention for such offenses, and 46.6 percent of youths placed in Long Lane
School for such offenses. See id., p. 21 (figure 2).
   In Bridgeport specifically, where the defendant committed his offenses,
although white juveniles accounted for 61 percent of the 10 to 16 year old
population, they comprised only 27 percent of those referred to court, 10
percent of those placed in detention, and less than 6 percent of those placed
in Long Lane School. Id., p. 28. By contrast, Black juveniles accounted for
less than 20 percent of the 10 to 16 year old population, yet comprised 40
percent of those referred to court, 52 percent of those placed in detention
and 54 percent of those placed in Long Lane School. Id.
   The Connecticut study revealed that, ‘‘[f]or all types of offenses, Black
juveniles were several times more likely than [w]hite juveniles to be placed in
detention.’’ Id., 41. Furthermore, those Black juveniles charged with serious
juvenile offenses remained in detention longer than white juveniles charged
with similar offenses. See id., 65. This disparity was particularly notable in
Bridgeport. Id.
   Black juveniles charged with nonserious juvenile offenses were more
likely than white juveniles charged with similar offenses to be handled
judicially. Id. Black juveniles charged with serious juvenile offenses were
more likely than white juveniles charged with similar offenses to be adjudi-
cated for serious juvenile offenses. Id., 66. The report clarified that ‘‘[r]ace/
ethnicity was found to indirectly impact this decision, as race/ethnicity
significantly predicts detention decisions and detention predicts [a serious
juvenile offense] adjudication.’’ (Emphasis omitted.) Id. Similarly, ‘‘race/
ethnicity was found to be an indirect predictor of court commitment to
Long Lane School’’ because ‘‘race/ethnicity significantly predicts detention
decisions and detention predicts commitment to Long Lane School.’’ Id.